EXHIBIT 32 In connection with the Quarterly Report of Rockdale Resources Corporation (the “Company”) on Form 10-Q for the period endingSeptember 30, 2014as filed with the Securities and Exchange Commission (the “Report”), David Baker, the Principal Executive Officer of the Company, and Marc Spezialy, the Principal Financial and Accounting Officer of the Company hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects the financial condition and results of operations of the Company. November 10, 2014 By: /s/ David Baker David Baker Principal Executive, Financial and Accounting Officer
